COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ruben Zamora, Jr. v. The State of Texas

Appellate case number:    01-15-00983-CR

Trial court case number: 1411149

Trial court:              178th District Court of Harris County


        On November 2, 2015, appellant, Ruben Zamora, Jr., filed his notice of appeal of the trial
court’s judgment of conviction for the felony offense of burglary of a habitation with the intent
to commit theft. The clerk’s record was filed in this Court on January 5, 2016. The reporter’s
record was due to be filed no later than January 4, 2016, but has not been filed.

        On January 12, 2016, we ordered the court reporter to file the reporter’s record no later
than February 11, 2016. When the reporter did not file a reporter’s record or respond to the
January 12, 2016 order, we issued a second order directing the court reporter to file the reporter’s
record no later than April 11, 2016, and notifying her that no extensions would be granted absent
exceptional circumstances. The court reporter, Bonnie Rodriguez, filed a motion for an extension
of time requesting an extension to March 30, 2016. We dismissed that motion as moot and
notified the court reporter that the reporter’s record remained due on April 11, 2016, with no
further extensions absent exceptional circumstances.

       On April 12, 2016, the court reporter filed a motion for an extension of time, requesting
an extension to April 30, 2016. The motion indicates that the reporter’s record will be
approximately 400 pages and cover three days of testimony, and does not include any
explanation for the need for the requested extension. Nevertheless, we grant the motion. The
reporter’s record is due to be filed in this Court no later than Friday, April 29, 2016. No
further extensions will be granted. If the court reporter does not timely file the reporter’s
record, the Court may abate this appeal and remand the case to the trial court to conduct a
hearing to determine the reason for the failure to file the reporter’s record.




                                                 1
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: April 19, 2016




                                              2